DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed June 21, 2021.  Claims 1, 2, 6, 11, 16, and 21 have been amended.  Claims 1-25 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9, 11-14, 16-19,  and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura (US Patent No. 5,799,303) in view of Daray et al (US Patent Application Publication No. 2002/0174100)  in view of Kondo (US Patent No. 5,351,190) and further in view of Naotaka et al (JP H07 120397B2 – using citations from English translation).
Tsuchimura teaches an apparatus and method for sorting attributes-mixed character strings.  Regarding claims 1 and 11, Tsuchimura teaches a computer-implemented method [Fig. 2; Fig. 3], system [Fig. 1; col. 4, lines 40-51] and computer program product Fig. 1; col. 4, lines 40-51] for cognitive collation configuration processing of multilingual data comprising: parsing [dividing means 12], by a system comprising one or more processors, a multilingual input text into a plurality of collation items [Fig. 2; Fig. 3; col 4, line 51 to col. 5, line 7 --- the dividing means 12 divides all of the character strings to be sorted in the database 11 according to attribute separation levels as specified by the sorting condition specifying means 31, thus dividing the character strings according to the attributes; Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 8, lines 31-35; col. 9, lines 19-39]; detecting, by the system, a language of each collation item of the plurality of collation items [col. 8, lines 31-35; Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 5, lines 54-56; col. 7, lines 61-63; col. 8, lines 31-35; col. 9, lines 19-39 –where the system dividing alphabetic characters from Kana/Kanji characters provides a form of detecting the language to distinguish English from Kana/Kanji] wherein the language is one of a plurality of different languages [col.5, lines 20-21 – English/Japanese languages]; storing, by the system, each collation item, of the plurality of collation items, into a corresponding sub language buffer of a plurality of sub language buffers [col. 5, lines 6-7; col. 5, lines 54-56 -- The dividing means 12 divides each of the character strings according to the attributes, and creates management tables associated with the respective attributes – where the numeric and alphabetic characters are English language tables (“buffers”)and the Kana/Kanji characters are Japanese language tables (“buffers”)]; performing, by the system, a first sort operation on the plurality of sub language buffers, wherein the first sort operation includes sorting the plurality of sub language buffers based on a set of collation settings, wherein the set of collation settings includes a language selection list [col. 8, lines 50-57 – where the specific order for the tables provides a form of sorting of the tables –where the tables are ordered as numeric, alphabetic (English), Kana (Japanese), Kanji (Japanese)]; and 
Regarding claims 6, 16, and 21, Tsuchimura teaches a computer implemented method [Fig, 2; Fig.3], computer program product Fig. 1; col. 4, lines 40-51] and system with [Fig. 1 – server components providing processors and memory]; col. 4, lines 40-51] for cognitive collation configuration processing of multilingual data comprising a frontend component [Fig. 1 – client device]; backend component [Fig. 2 – server]; the frontend component is configured to transmit a sorting request to the backend component [Fig. 6; col. 7, lines 21-25 -- First, sorting conditions are specified by the sorting condition specifying means 31. Sorting conditions can be easily specified by displaying a sorting condition specifying screen at the display device 32 of the client 30 and then selecting required conditions on various menus with a mouse; col. 7, lines 26-40];  wherein the backend component is configured to perform parsing [dividing means 12], by a system comprising one or more processors, a multilingual input text into a plurality of collation items [Fig. 2; Fig. 3; col 4, line 51 to col. 5, line 7 --- the dividing means 12 divides all of the character strings to be sorted in the database 11 according to attribute separation levels as specified by the sorting condition specifying means 31, thus dividing the character strings according to the attributes; Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 8, lines 31-35; col. 9, lines 19-39]; detecting, by the system, a language of each collation item of the plurality of collation items [col. 8, lines 31-35; Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 5, lines 54-56; col. 7, lines 61-63; col. 8, lines 31-35; col. 9, lines 19-39 –where the system dividing alphabetic characters from Kana/Kanji characters provides a form of detecting the language to distinguish English from Kana/Kanji] wherein the language is one of a plurality of different languages [col.5, lines 20-21 – English/Japanese languages]; storing, by the system, each collation item, of the plurality of collation items, into a corresponding sub language buffer of a plurality of sub language buffers [col. 5, lines 6-7; col. 5, lines 54-56 -- The dividing means 12 divides each of the character strings according to the attributes, and creates management tables associated with the respective attributes – where the numeric and alphabetic characters are English language tables (“buffers”)and the Kana/Kanji characters are Japanese language tables (“buffers”)]; performing, by the system, a first sort operation  [page 2, lines 25-26; page 2 line 40 continuing to page 3, line 5; page 3, lines 15-19; page 3, lines 20-32].  Naotaka specifically teaches the processing reduces collation re-matching process without lowering accuracy rates [page 3, lines 18-19].  One having ordinary skill at the time of the invention would have recognized the advantages of providing the collation word exclusion processing suggested by Naotaka, in the system of Tsuchimura, and the results would have been predictable and resulted in an improved system that reduces collation processing without sacrificing accuracy rates (as suggested by Naotaka).  Tsuchimura fails to specifically teach performing a second sort operation on contents of a sub language buffer of the plurality of sub language buffers using a first locale collation rule selected from a plurality of locale collation rules based on a user preference, wherein at least two of the plurality of locale collation rules produce different results when used in the second sort operation.   Daray teaches a system for culturally correct ordering of keyed records, that utilizes a locale 
Regarding claims 7, 12, 17, and 22, the combination of Tsuchimura, Naotaka, Daray, and Kondo teaches  the merging is performed subsequent to the second sort operation and the first sort operation [Tsuchimura at Figs. 16/17/18; col. 5, lines 29-30 – results of the sorting;  col. 11, lines 17-57; Kondo at Fig 5].   
Regarding claims 3, 8, 13, 18, and 23, the combination of Tsuchimura, Naotaka, Daray, and Kondo teaches the plurality of collation items comprises a plurality of lines of text of the multilingual input text, wherein the plurality of collation elements of each collation item, of the plurality of collation items, comprises a plurality of characters of each line of text of the plurality of lines of text [Tsuchimura at col. 2, lines 40-41 -- attributes-mixed character strings according to the present invention; col. 2, lines 64-65; col. 8, lines 37-38 -- The character strings are assigned the management numbers "1" to "7].
Regarding claims 4, 9, 14, 19, and 24, the combination of Tsuchimura, Naotaka, Daray, and Kondo teaches prior to parsing the multilingual input text, receiving, by the system, a sorting request from a frontend system via a function call of a service API [Tsuchimura at Fig. 6; col. 21-25 -- First, sorting conditions are specified by the sorting condition specifying means 31. Sorting conditions can be easily specified by displaying a sorting condition specifying screen at the display device 32 of the client 30 and then selecting required conditions on various menus with a mouse; col. 7, lines 26-40], wherein the sorting request includes the multilingual input text [Tsuchimura at Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 8, lines 31-35; col. 9, lines 19-39]; and transmitting, by the system, the sorted output to the frontend system in response to the received sorting request [Tsuchimura at col. 11, lines 61-63 -- the result of sorting is displayed at the display device].

  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura in view of Naotaka in view of Daray in view of Kondo and further in view of Mirkin et al (US Patent Application Publication Number 2017/0046333).
Regarding claim 2, the combination of Tsuchimura, Naotaka, Daray, and Kondo fail to specifically teach user preference of a first user is set by the system to be the same as the user preference of a second user based at least in part on the system detecting commonalities between the first user and the second user.  Mirkin teaches providing a respective user profile which includes rankings for at least some machine translation systems from a set of machine translation systems, where the user profile of the first user is updated, based on the user profiles of at least a subset of the other users and based on the rankings of similar users, whose rankings for a set of translation system pairs are similar to those of the user [Abstract; Fig. 3, Fig. 4; para 0028-0029; para 0052-0058 -- a similarity is computed between the first user profile and the other user's profile, e.g., by the similarity computation component; para 0080; para 0108].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the user preference similarity/updating techniques suggested by Mirkin, in the Tsuchimura/ Naotaka/Daray/Kondo system for the purpose of creating an optimized system that would be able to provide efficient multi-lingual sorting for new/novice users with limited user profile/preference data.  

Claims 5, 10, 15, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura in view of Naotaka in view of Daray in view of Kondo and further in view of Doctor et al (US Patent No. 10,423,999).
Regarding claims 5, 10, 15, 20, and 25, Tsuchimura fails to teach a feedback daemon, wherein the feedback daemon is configured to monitor and learn sorting preferences of one or more users, wherein the feedback daemon is further configured to adjust the set of collation settings, in real-time, based on the learned sorting preferences.  Doctor teaches a system for performing personalized category-based sorting, where user actions that occur after information about determined personalized category-based sorted products is displayed to the user--such user actions may in at least some embodiments be used as feedback related to how the determination of personalized category-based sorted products for the user was performed, such as to change weights associated with particular determined affinities for the user in the future, and/or to change the determined affinities that are used (col.14, line 24 to col. 15, line 4; col. 15. Lines 17-41; col. 17, lines 34-38) and teaches (col. 15, lines 7-12) machine learning techniques may be used to automatically determine weights given to particular user affinities and/or to other information associated with determining personalized category-based sorted products (e.g., particular selection strategies, particular selection controls, etc.).  One having ordinary skill in the art would have recognized the advantages of implementing the feedback/machine learning techniques of Doctor, in the collating system of Tsuchimura/ Naotaka/Daray/Kondo, so as to provide the data sorted in a manner that is of most interest to the user (Doctor at col. 2, lines 32-44).

Response to Arguments













Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659